Case 3:21-cv-00176-RFB-CLB Document 112-2 Filed 06/29/21 Page 1 of 4




                 EXHIBIT A

      DECLARATION OF LINDA FOX,
PHARMACY DIRECTOR OF THE NEVADA
    DEPARTMENT OF CORRECTIONS




                 EXHIBIT A
          Case 3:21-cv-00176-RFB-CLB Document 112-2 Filed 06/29/21 Page 2 of 4


1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green and Fox (NDOC Defendants)

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   ZANE M. FLOYD,                                    Case No. 3:21-cv-00176-RFB-CLB

12                        Plaintiff,
                                                         DECLARATION OF LINDA FOX,
13   v.                                                  PHARMACY DIRECTOR OF THE
                                                           NEVADA DEPARTMENT OF
14   CHARLES DANIELS, DIRECTOR,                                CORRECTIONS
     NEVADA DEPARTMENT OF
15   CORRECTIONS, ET AL.,

16                  Defendants.

17

18         I, Linda Fox, hereby declare based on personal knowledge and/or information and
19   belief, that the following assertions are true.
20         1.     I have been a registered pharmacist with the State of Nevada since 1990.
21         2.     I have worked as a pharmacist for the Nevada Department of Corrections
22   (NDOC) since 2004.
23         3.     I currently am the Pharmacy Director for the NDOC, a position I have held
24   since 2010. This position is also occasionally referred to Chief of Pharmacy or Pharmacy
25   Director. I am responsible for the administrative and day-to-day functions of
26   pharmaceutical services for the NDOC. This position requires me to do many things,
27   including ensuring that medications are ordered, obtained, and properly stored and secured
28   until they are utilized for their intended use.


30                                            Page 1 of 3

31
         Case 3:21-cv-00176-RFB-CLB Document 112-2 Filed 06/29/21 Page 3 of 4


1          4.     Due to sensitive and confidential issues associated with lethal injection, my

2    job duties, under both former Director James Dzurenda and current Director Charles

3    Daniels, has included ordering and purchasing medications that, in the discretion of either

4    Director, would be appropriate for use in any legally scheduled and authorized execution.

5          5.     As part of my duties as Pharmacy Director, I am tasked with ordering each of

6    the drugs using the Cardinal Health ordering portal, as this is the way NDOC ordinarily

7    purchases its medications.

8          6.     In 2019, Former NDOC Director James Dzurenda asked me to purchase

9    potassium chloride, if it was available. I was able to do so through the Cardinal Health

10   order portal in the same manner the NDOC ordinarily purchases its medications. See

11   Exhibit B, Cardinal Health Invoice.

12         7.     The potassium chloride I purchased pursuant to Director Dzurenda’s

13   instruction is still in the possession of the NDOC and will expire on July 31, 2021.

14         8.     In 2021, Director Daniels also authorized me to purchase, if available through

15   the NDOC’s ordinary transactional efforts, an additional supply of potassium chloride.

16         9.     However, potassium chloride was no longer an eligible product for the NDOC

17   to purchase on the Cardinal Health order portal.

18         10.    While I take no position as to whether those drugs should be used in the

19   NDOC Protocol, as that is not my decision to make, I can attest that potassium chloride is

20   not readily available for purchase to the NDOC.

21         11.    I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

22   foregoing is true and correct.

23         EXECUTED this 29th day of June, 2021.

24                                                         /s/ Linda Fox*
                                                           Chief Linda Fox
25                                                         Pharmacy Director,
                                                           Nevada Department of Corrections
26
27   * Pursuant to Temporary General Order 2020-05, entered by Chief Judge Du on March 30,
     2020, https://www.nvd.uscourts.gov/wp-content/uploads/2020/03/GO-2020-05-re-COVID-
28   19-Remote-Hearings.pdf, and as extended on March 29, 2021, https://www
     .nvd.uscourts.gov/wp-content/uploads/2021/03/Order-Extending-GO-2020-05.pdf, Chief


30                                           Page 2 of 3

31
         Case 3:21-cv-00176-RFB-CLB Document 112-2 Filed 06/29/21 Page 4 of 4


1    Fox has authorized counsel to affix her electronic signature to this Declaration. Should
     counsel have misconstrued these Temporary Orders in any way, or if the Court wishes to
2    have a hand-signed copy of this Declaration, one will be provided to the Court upon request.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30                                           Page 3 of 3

31
